Citation Nr: 1007568	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  07-01 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The Veteran had 25 years of active duty service ending with 
his retirement in November 1985.

This matter came to the Board of Veterans' Appeals (Board) 
from a January 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  This matter was 
remanded in November 2008 for further development.  The 
Veteran appeared at a June 2008 videoconference hearing at 
the RO.  A transcript is of record.  A review of the record 
shows that the RO has complied with all remand instructions.  
See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The Veteran's service-connected disabilities, (nephropathy 
due to diabetes with hypertension; left ventricular 
hypertrophy with pacemaker implantation associated with 
hypertension with abnormal electrocardiogram (ECG); bilateral 
cataracts, left eye central vein occlusion and open angle 
glaucoma associated with diabetes mellitus; diabetes 
mellitus; residuals of left shoulder injury with degenerative 
acromioclavicular (AC) joint disease; residuals, status post 
right shoulder sprain and surgical rotator cuff repair; 
residuals of left knee injury; hypertension with abnormal 
ECG; sarcoidosis; and erectile dysfunction associated with 
diabetes mellitus) do not preclude substantially gainful 
employment.




CONCLUSION OF LAW

The criteria for entitlement to a total disability rating due 
to service-connected disabilities have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.15, 4.16, 4.18, 4.25 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in April 2005 and May 2005.  The notification 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence.  

The RO provided the appellant with additional notice in 
January 2008 and June 2009, subsequent to the January 2006 
adjudication.  The notification substantially complied with 
the specificity requirements of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) identifying the five elements of a service 
connection claim; and Quartuccio v. Principi, 16 Vet. App. 
183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.  

While the January 2008 and June 2009 notices were not 
provided prior to the January 2006 adjudication, the claimant 
has had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claim was subsequently readjudicated in a 
September 2009 supplemental statement of the case, following 
the provision of notice in January 2008 and June 2009.  The 
Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  
  

Duty to Assist

VA has obtained VA and private treatment records, assisted 
the Veteran in obtaining evidence, afforded the Veteran VA 
examinations in May 2005 and May 2009, and afforded the 
Veteran the opportunity to give testimony before the Board at 
a videoconference hearing in June 2008.  By form received in 
July 2009, the Veteran checked the appropriate box to 
indicate that he had no other information or evidence to give 
VA in support of his claim and to decide his claim as soon as 
possible.  In a written notation, the Veteran stated that all 
of his treatment had been with the VA Medical Center in 
Denver, Colorado.  The Board notes the RO obtained the 
treatment records from this Medical Center.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file; and 
the Veteran and his representative have not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. §§ 3.340(a).  
Provided that if there is only one such disability, it shall 
be ratable at 60 percent or more, and, if there are two or 
more disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a).  If a veteran fails to meet the applicable 
percentage standards provided in 38 C.F.R. § 4.16(a), an 
extra-schedular rating is for consideration where the veteran 
is unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities.  38 
C.F.R. § 4.16(b).

Entitlement to a total disability rating must be based solely 
on the impact of the veteran's service-connected disabilities 
on his ability to keep and maintain substantially gainful 
employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In 
reaching such a determination, the central inquiry is 
"whether the veteran's service connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA 
purposes, the term "unemployability" is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992). 
Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19.  

Service connection is in effect for nephropathy due to 
diabetes with hypertension rated 60 percent from May 2002; 
left ventricular hypertrophy with pacemaker implantation 
associated with hypertension with abnormal ECG rated 0 
percent from May 2003, 60 percent from March 2005, 100 
percent from June 2005 (38 C.F.R. § 4.30), and 30 percent 
from September 2005.  Service connection is also in effect 
for bilateral cataracts, left eye central vein occlusion and 
open angle glaucoma associated with diabetes mellitus, rated 
0 percent from March 2005, 30 percent from December 2006, and 
40 percent from June 2008; diabetes mellitus rated 0 percent 
from December 1985 and 20 percent from December 1987; 
residuals of left shoulder injury with degenerative AC joint 
disease, rated 0 percent from December 1985 and 20 percent 
from February 2003; and residuals, status post right shoulder 
sprain and surgical rotator cuff repair rated 0 percent from 
December 1985, 10 percent from February 2003, 20 percent from 
March 2005, 100 percent from October 2005 (38 C.F.R. § 4.30), 
and 20 percent from January 2006.  The Veteran is 
additionally service connected for residuals of left knee 
injury, rated 10 percent from December 1985; hypertension 
with abnormal ECG, rated 10 percent from December 1985 to May 
2002; sarcoidosis, rated 0 percent from December 1985; and 
erectile dysfunction associated with diabetes mellitus, rated 
0 percent from March 2005.  Overall, the Veteran has at least 
one disability ratable at more than 40 percent and sufficient 
additional disability to bring the combined rating to more 
than 70 percent.  See 38 C.F.R. § 4.25.  Thus, the percentage 
criteria listed under 38 C.F.R. § 4.16(a) have been met.  Now 
the Board must consider whether the Veteran is unemployable 
by reason of his service-connected disabilities.  See 
38 C.F.R. § 4.16(b).

The Board acknowledges that the Veteran was in receipt of 
total disability ratings for left ventricular hypertrophy 
with pacemaker implantation associated with hypertension with 
abnormal ECG and for residuals, status post right shoulder 
sprain and surgical rotator cuff repair.  The Board notes, 
however, that the assignments of 100 percent ratings were 
based on surgical treatments and are not assignments of total 
disability ratings under the provisions of the appropriate 
rating schedules.  See 38 C.F.R. § 4.30.

Various DD 214's reflect that the Veteran was an 
administrative specialist, supervisor, and superintendent.
  
At an April 2003 VA examination (specifically for diabetes, 
residuals of left knee injury, hypertension with abnormal 
electrocardiogram (EKG), sarcoidosis, residuals of injury 
left shoulder, and status post sprain right shoulder), the 
Veteran reported that he served in administration in the 
military for 26 years and at the time was employed by the 
Internal Revenue Service (IRS) in the collection department.  
The Veteran reported having 17 years of education.  

When the Veteran was afforded a VA examination in May 2005, 
it was noted that he had a job in the military in an 
administrative role and that he had mostly office and 
clerical work.  It was additionally noted that after retiring 
from the military in 1985, he worked at the Treasury 
Department in an office-type role.  He retired in 2002.  
After interviewing and examining the Veteran, and reviewing 
the claims folder, it was the VA examiner's opinion that the 
Veteran would be capable of at least doing sedentary work.  
The Veteran admitted that he could lift 20 pounds frequently 
and would be able to carry 10 pounds.  With frequent breaks, 
it was noted that the Veteran could sit or stand for 
prolonged periods of time.  It was observed that the Veteran 
retained the use of his upper extremities and dexterity; and 
that his visual and communication skills and hearing ability 
remained intact.  It was noted that the Veteran would not be 
able to do any job that would require stooping, kneeling, 
crouching, or crawling on a regular basis and that he would 
not be able to climb any ladders or stairs on a regular 
basis.   

In a statement received in March 2007, the Veteran stated 
that he took voluntary retirement due to his hypertension 
since disability retirement would take longer.  He added that 
he used all of his sick leave (tending to his service 
connected disabilities) prior to retiring.  

In a March 2007 VA examination for right shoulder sprain and 
cataracts, it was noted that the Veteran stopped working in 
2006.

At the June 2008 videoconference hearing, he testified that 
he worked at the Treasury Department as an investigator/field 
officer for the IRS for 16 years.  The Veteran also testified 
that he earned a bachelor's degree, master's degree, and a 
cosmetology degree.  He testified that after retiring from 
the IRS, he lost sight in one of his eyes.        

In a December 2007 statement and at the June 2008 
videoconference hearing, the Veteran's representative stated 
that the Veteran could not wait for disability retirement 
from his job.  The Veteran's representative asserted that the 
Veteran had to voluntarily retire because he had no more sick 
leave.  In testimony provided at the June 2008 
videoconference hearing, the Veteran stated that he opted for 
early retirement at his last place of employment since it 
provided him with more money.  The Veteran further testified 
that he voluntarily took early retirement as opposed to 
disability retirement because of his sugar diabetes and high 
blood pressure, and the pressure of the job that caused him 
to use all of his sick leave.  The Veteran continued that he 
could not perform properly.  

When the Veteran was afforded another VA examination in May 
2009, the VA examiner reported that the Veteran had 26 years 
of military service largely in administration retiring at the 
grade of E-7, and that the Veteran was a revenue officer for 
the United States Treasury.  The Veteran reported that he 
retired in 2001 because of hypertension and stress associated 
with that job.  His highest level of education is 16 years.  
It was additionally noted that the aortic stenosis precludes 
employment in any situation requiring lifting, pushing, 
shoving, hard-impact activity, running, stair climbing or 
metabolic equivalents (METS) activity.  The VA examiner 
concluded that other than the aforementioned restrictions, 
the Veteran could work due to service-connected conditions 
alone.      

Overall, after reviewing the evidence of record, the Board 
finds that the evidence does not support a finding that the 
Veteran's service-connected disabilities alone are of such 
severity as to preclude substantially gainful employment.  In 
making this decision, the Board concedes that the Veteran's 
service connected disabilities might preclude certain types 
of employment.  However, there is no evidence that all forms 
of employment, particularly of a sedentary nature as noted in 
the May 2005 VA examination, are precluded by the Veteran's 
service-connected disabilities.  As was noted in Van Hoose:

The sole fact that a claimant is 
unemployed or has difficulty obtaining 
employment is not enough.  A high rating 
in itself is recognition that the 
impairment makes it difficult to obtain 
and keep employment.  The question is 
whether the veteran is capable of 
performing the physical and mental acts 
required by employment, not whether the 
veteran can find employment.  See 38 
C.F.R. § 4.16(a).

Van Hoose, 4 Vet. App. at 363.  Here, there is simply no 
evidence that all, even sedentary, employment is precluded 
due solely to the Veteran's service-connected disabilities. 

The only competent evidence of record which supports the 
Veteran's claim are two letters written from January 2005 by 
Susan A. Sherman, M.D.  However, the Board finds that the May 
2005 and May 2009 VA examination reports written by two 
different VA examiners are more probative than Dr. Sherman's 
letters.  
Dr. Sherman stated that the Veteran is under her care and is 
being treated for diabetes mellitus, sleep apnea, 
hypertension, multinodular goiter, shoulder pain due to 
rotator cuff, mild aortic stenosis, and mild aortic 
insufficiency.  She added that these conditions may render 
the Veteran unemployable for VA purposes.  With the use of 
the word "may", there is an implication that the Veteran's 
service-connected disabilities "may or may not" render the 
Veteran unemployable for VA purposes.  See Obert v. Brown, 5 
Vet. App. 30, 33 (1993).  Thus, Dr. Sherman's opinion is 
speculative.  See Id.

Further, the report does not indicate that the examiner 
considered or even reviewed any of the Veteran's claims file 
that revealed the Veteran's work experience in service and 
post-service, and his educational background; and Dr. Sherman 
did not provide rationale for her two-sentenced opinion.  By 
contrast, the VA examiner's May 2005 and May 2009 VA medical 
opinions were based on the interview and examination of the 
Veteran, and on a review of the Veteran's claims file, which 
included Dr. Sherman's medical opinion.  Among the factors 
for assessing the probative value of a medical opinion are 
the examiner's access to the claims file, and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).  Therefore, the Board affords 
considerably more weight to the May 2005 VA medical opinion 
than to the two-sentenced letter contained in 
Dr. Sherman's opinion.  

The Board acknowledges the Veteran's October 2001 statement 
in which he asserted that the May 2009 VA medical opinion was 
not adequate.  The Veteran stated that the examiner failed to 
list any current medications with the exception of one, and 
that the VA examiner failed to state any specifics as to how 
and why he concluded the Veteran is able to work and make a 
sustainable living.  The Veteran added that he did not recall 
telling the examiner that he was able and ready to work.  He 
stated that "what evidence he gathered in our discussion 
seem to come only from him."  

The Board notes that the VA medical examiner provided an 
adequate medical opinion based on review of the Veteran's 
claims file, and interview and examination of the Veteran.  
Here, the VA examiner considered the same facts (with the 
exception of the year of retirement since the Veteran has 
reported two different years-2001 and 2006) that have been 
consistent throughout the Veteran's claims file-his 
educational background, military experience, and his IRS 
experience.  There is no indication that the VA examiner 
inserted fabricated evidence.  Here, the VA examiner 
considered the Veteran's educational and employment 
background, and physical limitations before rendering his 
opinion.  While it is true that the VA examiner on the May 
2009 VA examination report did not list every medication 
taken by the Veteran, the Board notes that the VA examiner 
did review the Veteran's claims file that contains this 
information.    

The Board acknowledges that in the October 2001 statement, 
the Veteran noted that he was taking several different 
medications for his service-connected disabilities, that he 
had been unemployed since 2001, and how he had not been 
enrolled in school for over twenty years.  The Board also 
acknowledges the Veteran's complaints that his knees make it 
difficulty to walk up any type of stairs; and that his 
shoulder problems make it difficult to even try and change 
something as simple as a light bulb, leave him with the 
inability to reach high shelves or even pick up any weight or 
more than 5 pounds.  The Board further acknowledges the 
Veteran's assertions that he cannot engage in any type of 
physical exercise because of his disability.  

However, after a full and thorough review of the evidence of 
record, the Board 
concludes that the preponderance of the evidence is against 
the claim of entitlement to TDIU benefits.  With bachelor's 
and master's degrees, and years of administrative experience 
in the military and post service, the evidence does not 
demonstrate that the Veteran is unable to secure or follow a 
substantially gainful occupation solely by reason of his 
service-connected disabilities.  Although the Veteran's 
service-connected disabilities do place some restrictions on 
the types of employment he may be capable of, they do not 
preclude all forms of substantially gainful employment.         

In sum, the preponderance of the evidence is against a 
finding that the Veteran's service-connected disabilities 
alone render him unemployable.  




ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


